Citation Nr: 0419252	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise Idaho.  

The Board of Veteran's Appeals (Board) remanded the veteran's 
claim to the RO in June 2001 and July 2003.  For reasons 
which will be discussed in greater detail in the decision 
below, to include the fact that the most recent VA 
psychiatric and psychological examinations have ruled out a 
current diagnosis of PTSD, the Board has concluded the no 
further development by the RO is required.  In so finding, 
the Board must address the fact that all of the development 
requested by the Board was not completed by the RO.  

In a July 2003 remand, the Board ordered the RO to make 
another attempt to verify the veteran's claimed in-service 
stressors and, if and only if a stressor was verified, afford 
the veteran an examination to determine if he had a current 
diagnosis of PTSD linked to a verified stressor.  The 
stressor development included contacting the veteran to 
obtain more specific information and the Department of the 
Navy, Headquarters United States Marine Corps, MMSB for the 
purpose of obtaining an opinion as to whether the veteran was 
assigned guard duty with his unit in Vietnam and to verify 
whether his unit was subjected to rocket or mortar attacks.  
The Board noted at that time that the RO did not follow the 
recommendation of the MMSB that further relevant information 
could be obtained from the Marine Corps Historical Center and 
that the RO did not inform the veteran of the contents of the 
MMSB letter.

In its March 2004 Supplemental Statement of the Case, the RO 
rating specialist noted several reasons why the Board's 
directive to contact the USMC Headquarters to attempt to 
verify the veteran's claimed stressors was not done.  The 
adjudicator observed that "there is no basis in law, case 
law, or VA regulations for seeking an opinion as to the 
incurrence of a stressor".  However, aside from the fact 
that there is indeed a basis in law to make every attempt to 
verify a veteran's claimed stressors (38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994) [alleged 
service stressors must be established by official service 
records or other credible supporting evidence], and the RO's 
failure to act upon the MMSB's recommendation, a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  In this case, while it was error for 
the RO to fail to comply with the Board's remand directive 
concerning an attempt to verify his in-service stressors, the 
Board finds that such error was not prejudicial for the 
following reason.  The Board decision below is based upon the 
fact that the most recent VA psychiatric and psychological 
examination and opinions have unequivocally ruled out a 
current diagnosis of PTSD.  The examiners concluded that, 
even assuming that all of the veteran's claimed stressors 
were verified, the veteran did not have PTSD.  Thus, question 
of verification of the veteran's claimed noncombat stressors 
has been rendered moot by post-remand development, and the 
failure to make another attempt to verify such stressors is 
nonprejudicial error.  Id.  


FINDING OF FACT

A thorough May 2002 VA psychological examination and a 
September 2003 Board of two opinion from a second VA 
psychologist and a VA psychiatrist have ruled out a current 
diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes that the discussions in the Statement of 
the Case, Supplemental Statements of the Case, two Board 
remands, and various letters from the RO to the veteran 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
PTSD.  The Statement and Supplemental Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice of VCAA and the regulations implementing VCAA 
were provided by the RO in an August 2003 letter and March 
2004 Supplemental Statement of the case, prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2001 and August 2003 letters and asked him to 
identify all medical providers who treated him for PTSD.  Any 
identified evidence has been obtained.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case the veteran was provided very detailed psychological and 
psychiatric examinations which unequivocally ruled out his 
claimed PTSD.  Under such circumstances, there is no further 
duty to provide an examination or opinion.  Id.  

VA has assisted the veteran in developing his claim by 
requesting medical records, attempting to verify his claimed 
stressors and ordering additional evaluations and finally a 
review of his records to determine if a diagnosis of PTSD was 
supported by the record.  The veteran's claim has been 
remanded on two occasions in June 2001 and July 2003 for 
additional development.  The regulations provide VA will 


refrain from or discontinue providing assistance if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
from VA would provide to the claimant would substantiate the 
claim.  38 C.F.R. § 3.159 (d)(2003).  The Board has concluded 
that any further efforts to verify the veteran's stressors 
would not be of benefit to the veteran since the diagnosis of 
PTSD is not supported by the record.  For that reason the 
Board has concluded the VA has met its duty to assist the 
veteran and will refrain from ordering any additional 
development of the record as there is no reasonable 
possibility that any assistance to the veteran would result 
in a grant of the benefit sought.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of section 3.1(y) of this part and the claimed stressor is 
related to that prisoner-war-experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

If the diagnosis of a mental disorder does not conform to the 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125 (2003).  

Factual Background and Analysis.  As early as September 1990 
VA records note the veteran sought treatment for 
psychological and social problems.  The initial diagnostic 
impression was to rule out ETOH and hypomania.  A Report of 
Contact notes the veteran was to be evaluated for PTSD issues 
and alcohol.  

March 1996 VA records noted the veteran was there for a PTSD 
evaluation.  He appeared to present symptoms consistent with 
PTSD, so he was to be provided with follow up treatment at 
the clinic.  There are no notes to a full evaluation or any 
references to testing for PTSD in the VA outpatient treatment 
records.  April 1996 psychiatry notes again noted PTSD 
symptoms, but noted the veteran must address alcohol abuse.  
February 1998 VA records included diagnoses of major 
depression, possible PTSD, and alcohol abuse.  

A far more thorough psychiatric examination was performed by 
VA in February 1998.  The veteran's psychiatric symptoms 
noted at that time included depression, anxiety, 
irritability, occasional crying spells, occasional suicidal 
thoughts, nightmares, intrusive thoughts and flashbacks.  The 
diagnostic impressions were recurrent major depression, 
possible PTSD and alcohol abuse.  

A December 1998 Order of a Social Security Administration 
(SSA) Administrative Law Judge contains references to 
testimony of a Dr. S supporting the diagnosis of PTSD.  

The first complete psychological evaluation of record is a 
May 2002 VA assessment.  The psychological examination report 
includes is very thorough in nature.  The Board will limit 
the report of that examination to the VA psychologist 
rationale for no diagnosis of PTSD.  It reads in part as 
follows:

In regards specifically to PTSD, the 
Personality Assessment Inventory (PAI) 
allows for a review of a number of scales 
and subscales thought to represent 
aspects of PTSD.  For example, the 
traumatic stress subscale is frequently 
elevated and this was true in the 
Veteran's case though not as high as the 
mean of a PTSD reference group.  However, 
scales reflecting more subtle elements of 
PTSD were not as elevated.  For example, 
his score on the hypervigilance subscale 
was below the mean for the PTSD reference 
group.  His score on the anxiety-
physiological subscale was also below the 
reference mean.  His score on the 
schizophrenia-social detachment subscale 
was markedly below the reference mean 
which in this case is not supportive of a 
PTSD diagnosis.  His score on the mania-
irritability subscale was well below the 
mean for the reference group.  His score 
on the schizophrenia-thought disorder 
subscale thought to reflect problems in 
concentration and hazy recall of events 
associated with PTSD was well below the 
reference group mean.  The full scale 
schizophrenia score often elevated in 
PTSD patients was also well below the 
reference means.  The V-configuration on 
the aggression subscales thought to be 
typical of PTSD patients was not 
evidenced on the Veteran's profile.  So 
in summary of PAI psychometric data 
relevant to PTSD, the veteran's scores 
fall below the mean of the PTSD reference 
group on all nine measures.  In over 
three years of using PAI in C&P 
evaluations for PTSD, his are the lowest 
scores I have seen.  

The psychologist summarized as follows:  

The veteran does not have PTSD, whether 
one considers only the verifiable 
stressors of the plane incident or one 
considers all the alleged stressors.  I 
found it really quite remarkable he would 
put in a claim given the photographic 
evidence of the plane incident.  His 
presentation, with much lightheartedness 
and joviality and his remarkably dramatic 
symptom picture is not consistent with 
true PTSD.  In addition, psychometric 
data from the Personality Assessment 
Inventory (PAI) is clearly not supportive 
of the PTSD diagnosis.  In summary, in 
his case, we have a verified stressor 
that is clearly insufficient to account 
for alleged PTSD symptoms of over 30 
years duration.  We also have a 
presentation that is not at all 
consistent with a diagnosis of PTSD.  
Finally psychometric data does not 
support the diagnosis of PTSD.  

The RO ordered a Board review of the veteran's case to 
clarify the current diagnosis.  The veteran's medical records 
and the May 2002 examination report were reviewed by a VA 
psychiatrist and another VA psychologist in September 2003.  
The psychologist was the same clinician who had seen the 
veteran in a VA out-patient clinic in 2001; it was not the 
same psychologist who performed the May 2002 examination 
noted above.  The psychiatrist and psychologist reviewed the 
claims file in September 2003 and concluded that the single 
verified stressor, witnessing a plane crash, did not qualify 
as a PTSD stressor under DSM-IV.  It was further noted that 
the intensity and duration of the veteran's reported symptoms 
were not typical even assuming all of the stressors actually 
happened for someone with PTSD.  They further notes that a 
valid psychological test profile was generally accepted as 
the most accurate measure of a person's overall psychological 
functioning, which detailed a broad range of psychological 
factors and was much less vulnerable than a clinical 
interview to subjective reports and interpretations.  A valid 
DSM-IV diagnosis must be based upon the present of specific 
symptoms.  It was noted that in the May 2002 report, the 
psychologist addressed the absence of all major symptoms on 
the PAI profile that are associated with a diagnosis of PTSD.  
In their September 2003 report, the VA psychologist and a VA 
psychiatrist concurred with the findings of the May 2002 
examination report, to include the complete lack of support 
from the psychodiagnostic testing, PAI, of a diagnosis of 
PTSD.    

The service personnel records show that the veteran was a 
reclamation and salvage man and served in Vietnam.  He did 
not receive and medals or decorations to show that he engaged 
in combat with the enemy.  The RO has made several attempts 
to verify the veteran's claimed in-service stressors to no 
avail.  The Department of the Navy, Headquarters United 
States Marine Corps reported in an April 2002 statement, in 
essence, that they were unable to verify any of the veteran's 
claimed stressors based on the minimal amount of information 
provided by him.  His assertion of witnessing the aftermath 
of a plane crash was specifically determined to be an 
insufficient stressor by a 1998 VA psychiatric examination.  
He has variously  alleged incredible stressors, such as being 
in a Viet Cong prison camp, which is not confirmed by 
official records.  He has also on occasion given a history of 
being in combat, which is also refuted by his service 
personnel records.  However, the primary impediment to a 
grant of service connection in this appeal is that the 
overwhelming preponderance of the evidence is against a 
current diagnosis of PTSD.

The evidence of record in support of a diagnosis of the 
claimed disorder includes multiple entries in the veteran's 
VA treatment records of diagnoses of PTSD or possible PTSD.  
Most of the impressions of PTSD appear on outpatient clinic 
notes that relate primarily to other disorders and are 
included in a long list of other symptoms and disorders.  
There are some brief psychiatric notes that contain an 
impression of PTSD but there is no diagnosis of PTSD in the 
VA outpatient clinic records based upon a complete 
psychiatric or psychological evaluation performed in recent 
years.  In addition, there are references in outpatient notes 
to the veteran engaging in combat in Vietnam but, as noted 
above, the record clearly shows that he did not receive any 
medals or decorations evincing combat.  The psychologist who 
noted PTSD in a brief clinic note in January 2001 was the 
same psychologist who, after a review of the record, to 
include a far more detailed psychological evaluation in May 
2002, concluded that the veteran did not have PTSD.  There is 
also a reference in the SSA decision to an opinion and 
testimony by Dr.S to the effect the veteran has PTSD and 
another outpatient clinic reference to PTSD, again without 
any indication of treatment for same.  It is apparent that, 
aside from the testimony of Dr. S, the impressions of PTSD 
were either based upon history provided by the veteran or 
upon very brief evaluation; it is clear that they were not 
based upon a full examination or appropriate testing.  

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000).  

The VA treatment records do not include a detailed evaluation 
of the veteran's psychological and psychiatric symptoms other 
than the May 2002 evaluation report.  The other diagnoses 
appear at the end of treatment records and do not include an 
opinion or necessarily any symptoms noted to be related to 
PTSD.  There is no indication there was any effort to review 
the veteran's records or any psychological testing performed.  

While the testimony from Dr. S. that appears in the SSA 
decision supports a diagnosis of PTSD, it was also noted that 
there were only VA records of treatment for PTSD and the 
veteran has stated he has only been treated at VA.  As noted 
above, while the VA outpatient clinic records reflect 
diagnoses of PTSD, they are primarily based upon history 
obtained from the veteran; they are not based upon a complete 
psychiatric or psychological evaluation.  The only thorough 
evaluations and complete review of the record performed in 
recent years have ruled out such a diagnosis.  Moreover, the 
2002 and 2003 examination and opinions are more probative 
than the testimony obtained in 1998 as to whether the veteran 
has a current diagnosis.  A claim for service connection for 
a disability must be accompanied by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

It is clear that the May 2002 VA evaluation is the most 
detailed report; it included a complete history and 
psychological testing.  In addition, the conclusions of the 
September 2003 VA psychologist and psychiatrist are based on 
the only complete review of the veteran's medical records 
noted in the claims folder.  The Board has concluded that the 
probative value and weight of the May 2002 VA evaluation and 
the September 2003 VA Board of two (psychologist and 
psychiatrist) review is of far more probative value than the 
notations of diagnoses of PTSD in VA outpatient treatment 
records and the testimony at the SSA hearing, which were not 
based upon any detailed examination or testing.  The Board 
has also placed great weight on the results of the 
psychological testing which was found to be clearly 
inconsistent with a diagnosis of PTSD.  As the VA Board 
review noted it is an objective standard that is less subject 
to subjective reports and interpretations.  It is also 
pertinent to note that the VA psychologist was quite emphatic 
in his comments about the veteran not having PTSD and the 
second psychologist and a psychiatrist fully concurred with 
this impression.  Thus, the only clinicians, specialists in 
psychology and psychiatry,  who took time to go through the 
record, consider the results of a full and thorough 
psychological examination and appropriate testing, 
unequivocally concluded that the veteran does not have PTSD.

In conclusion, the overwhelming preponderance of the evidence 
is against the claim of a current diagnosis of PTSD.  In 
support of this conclusion, the Board again notes that the 
2002 examining psychologist, the results of the 2002 
psychological testing, and the 2003 opinions from the 
reviewing psychiatrist and a second psychologist outweigh the 
notations of diagnoses of PTSD in VA outpatient records, 
given the thoroughness of the examination and review of the 
relevant evidence by the former clinicians, in the absence of 
evidence of any ongoing treatment for PTSD in the out-patient 
clinic records, and the testimony of Dr. S in the SSA 
records, which is less probative of a current diagnosis as it 
was proffered in 1998, and because the evidence in support of 
a diagnosis does not include the thoroughness and detail of 
the May 2002 evaluation and the complete review of the record 
that prefaced the September 2003 psychologist and 
psychiatrist's opinions.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied. See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



